Citation Nr: 0523437	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  99-22 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for PTSD.  

In November 2003, the Board remanded the case for further 
development.  The case has been returned for final appellate 
determination.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran does not currently have PTSD that is related 
to his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110  (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2002 and April 2004.  Since these letters fully 
provided notice of elements (1), (2), (3), and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOCs), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the November 1998 SOC 
and April 2005 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the veteran in December 2002 
and April 2004 were not given prior to the first adjudication 
of the claim, the content of the notices fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notices were provided, the case was 
readjudicated and an SSOC was provided to the veteran in 
April 2005.  

Service medical records; reports from W.E. Coopwood, M.D and 
K. Allen, a licensed master social worker, the veteran's 
stressor statements and other stressor development are 
associated with the claims folder.  The veteran has not 
identified any outstanding records that would be pertinent to 
the claim on appeal.  VA afforded the veteran examinations in 
April 2001, July 2001, and January 2005.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that he should be service connected for 
PTSD.  The veteran lists the following events as his 
stressors:  while stationed in Tuy Hoa, observing five crew 
members burn after an aircraft blew up on landing; having his 
compound go on red alert one evening and having to leave the 
barracks for his worksite; watching his friend get stabbed in 
the barracks; "the EM club was fragged after a fight between 
the rangers and some infantry troops" one evening; a drunk 
unit member shot up the barracks with an M-16; and two men 
who took over his position were killed.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004). Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see 
Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in- 
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "[w]here it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'" Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 
(2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

Service medical records do not reflect the presence of a 
chronic psychiatric disability.  The veteran served in the 
Republic of Vietnam from October 1970 to October 1971 and his 
military occupational specialty was radio message router.  
There is no indication, through medals or awards, that the 
veteran participated in combat.  

A report from K. Allen, a licensed master social worker dated 
in August 1996 indicated a diagnosis of subclinical PTSD.  In 
the report, the veteran's counselor also discussed the 
following events while the veteran was in service:  watching 
his friend get stabbed in the barracks, "the EM club was 
fragged after a fight between the rangers and some infantry 
troops" one evening, having his area be on red alert on 
three occasions, a drunk unit member shot up the barracks 
with an M-16, and two men who took over his position were 
killed.

Another report from K. Allen, dated in January 1998, noted a 
diagnosis of mild PTSD.  The service events mentioned in the 
August 1996 report were mentioned, with the addition of the 
following:  a Chinook helicopter blew up on landing when it 
hit something else resulting in four or five GI's burning to 
death; the veteran was then reassigned to the 14th 
Transportation Battalion.  

A February 1998 report from W.E. Coopwood, M.D., a 
psychiatrist, noted a diagnostic impression of chronic and 
moderate PTSD.  Dr. Coopwood based his assessment on 
information from a personal interview with the veteran and a 
review of extensive social history provided by Mr. Allen.  

The Board notes that there was stressor development through 
the Center for Unit Records Research in January 2001.  The 
veteran's statement of a Chinhook helicopter crash could not 
be verified, but the report of a UH-1H helicopter crash in 
July 1971 from the 608th Transportation Co., which was a 
subordinate of the veteran's battalion, was noted.  However, 
there were no casualties reported and the helicopter itself 
was not damaged.  None of the other stressors could be 
verified.  

The veteran was afforded a VA examination in May 2001 by a 
psychologist.  Psychological testing included Minnesota 
Multiphasic Personality Inventory (MMPI), Trauma Symptom 
Inventory (TSI), Millon Clinical Multiaxial Inventory-II 
(MCMI-II), Mississippi Scale, and mental status interview.  
The Mississippi Scale resulted in a low score of 95, below 
the generally accepted cut off score of 107 for the presence 
of PTSD.  His TSI did not reflect any PTSD symptoms at an 
appreciably significant clinical level.  Testing was positive 
for a severe personality disorder.  The examiner noted that 
the majority of the veteran's complaints were more physically 
motivated/medically based than psychiatrically based.  It was 
further noted that there did not appear to be a stressor and 
it was not borne out during psychodiagnostic testing or 
mental status evaluation.  The diagnoses included personalty 
disorder not otherwise specified with prominent schizoid 
traits.  The examiner concluded that there was no sound basis 
for a PTSD diagnosis based upon the clinical opinion and 
diagnostic evaluation.  

VA afforded the veteran another examination in July 2001.  
The claims folder, including the previous VA examination, was 
made available to the examiner.  The examiner diagnosed mild 
and resolved possible PTSD and probable schizoid personalty 
traits.  It was felt that the veteran may have had a mild 
form of PTSD in the past, but the majority of his symptoms at 
present seem to be the result of his personality style and 
his social circumstances.  

Again in January 2005, the veteran was afforded a VA 
examination.  The examiner reviewed the veteran's medical 
record, claims folder, and the previous examinations 
conducted by two different examiners.  In addition, the 
veteran was administered MCMI-III, Beck Depression Inventory 
(BDI), Beck Anxiety Index (BAI), and TSI.  The results of the 
TSI indicate that none are clinically significant, which is a 
strong indication that PTSD is not present.  The examiner 
found that the veteran did not meet the diagnosis criteria 
for PTSD.  He explained that the stressors did not have 
sufficient psychological impact to create the disorder and 
the veteran's own report of symptoms does not meet the 
diagnostic criteria for PTSD.  The examiner further clarified 
that the veteran showed evidence of a personality disorder 
associated with anxiety and depression.  The nature of the 
personalty disorder most likely existed prior to entry into 
service and was not related to service.  The diagnoses 
included personality disorder not otherwise specified, 
schizoid and avoidant features.  

Upon review of the all the evidence, the Board finds service 
connection for PTSD is not warranted.  As aforementioned for 
service connection for PTSD, three prongs must be met.  The 
first is a diagnosis of PTSD.  Weighing all the evidence, the 
Board finds that the most recent evidence, the VA 
examinations, is more probative than earlier private reports.  
The most recent medical evidence, which includes both the May 
2001 and the January 2005 examinations, did not diagnose 
PTSD.  The July 2001 examination indicated that the veteran 
had possible PTSD that had resolved.  The Board notes private 
psychiatrist and social worker diagnosed PTSD in 1998.  
However, subsequent VA testing included a battery of 
psychological tests, mental status interviews, and a review 
of the entire evidentiary record.  The significance of the 
mental status interview and psychological testing were 
discussed.  It was concluded that the veteran did not exhibit 
current symptoms sufficient to support a diagnosis of PTSD.  
Therefore, the preponderance of the evidence shows that the 
veteran does not have a current diagnosis of PTSD.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Since 
VA examinations are more contemporaneous, included 
psychological testing, and are generally more complete, they 
are more probative than the findings made by Dr. Coopwood and 
Mr. Allen. 

Finally, the Board notes that there was stressor development 
through the Center for Unit Records Research and none of the 
veteran's stressors could be verified.  In any case, even if 
the stressors had all been verified exactly, there would 
still be insufficient evidence to support service connection 
for PTSD as the veteran does not have a current diagnosis.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


